           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CHARLES E. HAMNER
ADC# 143063                                               PLAINTIFF

v.                     No. 5:18-cv-60-DPM-JTK

RORY GRIFFIN, Deputy Director,
Healthcare Services, ADC, et al.                       DEFENDANTS

                               ORDER
     On de novo review, the Court adopts Magistrate Judge Kearney's
partial recommendation, NQ 144, and overrules Hamner' s objections,
NQ 145. Getting mental-health medication as prescribed is a serious
medical need. But Hamner hasn't cleared the high bar of showing that
the missed doses were the result of Griffin's deliberate indifference to
that need. Griffin's motion for summary judgment, NQ 99, is therefore
granted. Hamner' s claims against Griffin are dismissed with prejudice.
     So Ordered.


                                 D.P. Marshall Jf
                                 United States District Judge
